               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE

   LIONEL J. MISSOURI,
                                    Civil No. 19-13525(RMB/JS)
                Plaintiff,
                                    OPINION
        v.

   AMAZON.COM, INC.,

                Defendant.


APPEARANCES:


LIONEL J. MISSOURI
1 MILLBANK COURT
VOORHEES, NJ ZIP

     Pro se.

JAMES N. BOUDREAU
CHRISTIANA L. SIGNS
GREENBERG TRAURIG LLP
1717 ARCH STREET
SUITE 400
PHILADELPHIA, PA 19103

     On behalf of Defendant Amazon.com, Inc.


BUMB, District Judge

     This case concerns a pro se suit by a former employee of

Amazon.com, Inc. (“Amazon”).   Currently before the Court is

Defendant’s Motion to Dismiss.   For the reasons discussed

herein, Defendant’s Motion to Dismiss will be granted, the

Complaint will be dismissed without prejudice, and Plaintiff

will be granted leave to file an Amended Complaint.
                             BACKGROUND

     The facts of this matter are not disputed by the parties.

In the fall of 2018, Plaintiff Lionel J. Missouri sought and

obtained an “at-will” employee position at an Amazon warehouse

in Bellmawr, New Jersey.   Mr. Missouri intended to work

overnight shifts for Amazon on a part-time basis to supplement

the income from his daytime job working in downtown

Philadelphia.    Mr. Missouri was instructed to use an Amazon

online portal, by means of which which employees can review

shift availability and sign up for desired timeslots.   After

working for three days in early November 2018, however, Mr.

Missouri was unable to obtain subsequent overnight shifts, due

to an apparent lack of availability of shifts which matched his

desired hours.

     After trying, and failing, to obtain additional shifts over

the course of several weeks, Mr. Missouri contacted Amazon Human

Resources via email on November 26, 2018.   That same day, he

received an initial response from an Amazon HR representative,

Ms. Caitlyn HayGlass, requesting a copy of his offer letter for

her review.   Mr. Missouri responded on November 27 and attached

a copy of that letter.

     More than a month passed, during which time Mr. Missouri

experienced a continuing inability to acquire shifts that met

his desired time parameters.   He did not have further contact

                                  2
with Amazon HR, however, until January 14, 2019.   On that date,

Mr. Missouri wrote a lengthy email to Ms. HayGlass.    This email

was prompted by Mr. Missouri’s discovery of deposits made by

Amazon into his bank account – deposits which he presumed had

been made in error, as he had not worked any shifts for Amazon

in over two months.    In that same email, Mr. Missouri took the

opportunity to reiterate his frustration with the Amazon shift

acquisition process.

     Ms. HayGlass responded via email on January 15.    She

indicated to Mr. Missouri that she had initiated an

investigation into the provenance of the bank deposits.   She

also requested further information from Mr. Missouri regarding

his concerns with his Amazon employment.   Mr. Missouri responded

briefly that same day, but did not provide any additional

information to Ms. HayGlass.   Instead, he expressed his general

disappointment with his experience as an Amazon employee.

     After further email communication between Amazon

representatives and Mr. Missouri, and while the investigation

into the bank deposits was still apparently in progress, Mr.

Missouri submitted his notice of resignation, via a January 21

email to Ms. HayGlass.

     Ms. HayGlass replied via email that same day, accepting Mr.

Missouri’s resignation and expressing sympathy to him for the

fact that available shifts had not coincided with his own

                                  3
availability.   She also assured him that he had earned the money

deposited in his account, which her investigation had revealed

consisted of pay for orientation and training, as well as the

November and December holidays.

     On April 15, 2019, Mr. Missouri filed a Complaint against

Amazon in the Superior Court of New Jersey, Civil Division,

Camden County, alleging that on November 27, 2018 Amazon had

“violated its own policy against [its] employee.”   In his

Complaint, Mr. Missouri made reference to both the “Amazon

Owner’s Manual and Guide to Employment – December 2017”

(hereinafter the “Amazon Employment Manual” or the “Manual”) and

his initial November 26, 2018 email to Human Resources, which he

referred to as “his grievance as an employee of Amazon.”

                             ANALYSIS

     A.   Subject Matter Jurisdiction

     This Court has jurisdiction over this action pursuant to 28

U.S.C. § 1332, as there is complete diversity between Plaintiff

and Defendants and the amount in controversy is alleged to

exceed $75,000.

     B.   Standard for Motion to Dismiss

     When considering a motion to dismiss a complaint for

failure to state a claim upon which relief can be granted

pursuant to Federal Rule of Civil Procedure 12(b)(6), a court

must accept all well-pleaded allegations in the complaint as

                                  4
true and view them in the light most favorable to the plaintiff.

Evancho v. Fisher, 423 F.3d 347, 351 (3d Cir. 2005).    It is well

settled that a pleading is sufficient if it contains “a short

and plain statement of the claim showing that the pleader is

entitled to relief.”   FED. R. CIV. P. 8(a)(2).

     “While a complaint attacked by a Rule 12(b)(6) motion to

dismiss does not need detailed factual allegations, a

plaintiff’s obligation to provide the ‘grounds’ of his

‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a

cause of action will not do . . . .”    Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (alteration in original)

(citations omitted) (first citing Conley v. Gibson, 355 U.S. 41,

47 (1957); Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc.,

40 F.3d 247, 251 (7th Cir. 1994); and then citing Papasan v.

Allain, 478 U.S. 265, 286 (1986)).

          To determine the sufficiency of a complaint, a
     court must take three steps.    First, the court must
     “tak[e] note of the elements a plaintiff must plead to
     state a claim.”    Second, the court should identify
     allegations that, “because they are no more than
     conclusions, are not entitled to the assumption of
     truth.” Third, “whe[n] there are well-pleaded factual
     allegations, a court should assume their veracity and
     then determine whether they plausibly give rise to an
     entitlement for relief.”

Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (alterations

in original) (citations omitted) (quoting Ashcroft v. Iqbal, 556


                                 5
U.S. 662, 664, 675, 679 (2009)).       A court may “generally

consider only the allegations contained in the complaint,

exhibits attached to the complaint and matters of public

record.”    Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014)

(citing Pension Benefit Guar. Corp. v. White Consol. Indus.,

Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)).

        A district court, in weighing a motion to dismiss, asks

“not whether a plaintiff will ultimately prevail but whether the

claimant is entitled to offer evidence to support the claim.”

Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhoades, 416

U.S. 232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our

decision in Twombly expounded the pleading standard for ‘all

civil actions’ . . . .”); Fowler v. UPMC Shadyside, 578 F.3d

203, 210 (3d Cir. 2009) (“Iqbal . . . provides the final nail in

the coffin for the ‘no set of facts’ standard that applied to

federal complaints before Twombly.”).      “A motion to dismiss

should be granted if the plaintiff is unable to plead ‘enough

facts to state a claim to relief that is plausible on its

face.’”    Malleus, 641 F.3d at 563 (quoting Twombly, 550 U.S. at

570).

        The Third Circuit, however, has noted that “[t]he

obligation to liberally construe a pro se litigant’s pleadings

is well-established.”    Higgs v. Atty. Gen. of the U.S., 655 F.3d

333 (3d Cir. 2011) (citing Estelle v. Gamble, 429 U.S. 97, 106

                                   6
(1976) and Haines v. Kerner, 404 U.S. 519, 520-21 (1972)); see

also Tabron v. Grace, 6 F.3d 147, 153 n.2 (3d Cir. 1993) (noting

that the Third Circuit has “traditionally given pro se litigants

greater leeway where they have not followed the technical rules

of pleading and procedure.”).   When a plaintiff files a

complaint pro se and is faced with a motion to dismiss, “unless

amendment would be futile, the District Court must give a

plaintiff the opportunity to amend her complaint.”   Phillips v.

County of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008) (citing

Shane v. Fauver, 213 F.3d 113, 116 (3d Cir. 2000) (Alito, J.))

(emphasis added).   This is the case even when leave to amend has

not been sought; in such a situation, a district court is

directed to set a time period for leave to amend.    Shane, 213

F.3d at 116 (citing Borelli v. City of Reading, 532 F.2d 950,

951 n.1 (3d Cir. 1976)).

     C.   Defendant’s Motion to Dismiss

     Defendant moves to dismiss the Complaint for failure to

state a claim.   It approaches Plaintiff’s complaint under the

assumption that, absent reference to any state or federal law or

common law cause of action, Mr. Missouri may have attempted to

allege a “breach of implied employment contract” claim. (Def’s

Motion Brief at 5.)   Defendant argues that the Amazon Employment

Manual does not create an implied contract, is due to its

explicit, immediate, and reiterated disclaimer of formation of a

                                 7
contract.   Defendant argues that such disclaimers mean that Mr.

Missouri could not have reasonably believed that the Manual

constituted a legally binding contract.       Moreover, Defendant

argues that Mr. Missouri has failed to allege breach by Amazon

of any such contract, as the Complaint acknowledges that Amazon

HR responded to his communications, albeit neither within the

timeframe he would have liked, nor to his ultimate satisfaction.

Defendant notes that the Manual contains no promises regarding

the timeframe for resolution of employee complaints, nor any

regarding outcomes.

      Plaintiff opposes Defendants’ motion.      In so doing, he does

not cite to any state or federal law.       Rather, he states

repeatedly that “Plaintiff asserts his matter involves his

Grievance / Employment Act 2002.”       See, e.g., Pltf.’s Opp. at 6-

8.   This appears to be an invocation of an Act of the British

Parliament which amended labor laws in the United Kingdom.

Plaintiff repeatedly disclaims potential legal arguments

referenced in Defendant’s brief.       See, e.g., Pltf. Opp. at 6

(“Plaintiff in the aforementioned and present matter did not

allege a claim of wrongful termination and nor was Plaintiff

terminated”); id. at 7 (“Plaintiff in the aforementioned and

present matter did not allege a claim of breach of contract”);

id. at 8 (“Plaintiff did not allege a claim of an Employment

Contract nor did Plaintiff make an implication”); see also id.

                                   8
at 6 (asserting that a case cited by Defendant “has no relevancy

in the matter” because it “involves a Plaintiff’s claim in lieu

of a contract between the parties . . . and whether or not

Defendant breached their contractual obligations.”).

       a. Whether the Complaint States a Claim Upon Which Relief
          Can Be Granted

     The Court agrees with Defendant that Plaintiff’s Complaint,

even when read in conjunction with the supporting documentation

provided and in the light most favorable to the Plaintiff, does

not state a claim upon which relief can be granted.    As noted

above, Plaintiff does not allege termination, wrongful or

otherwise, by Amazon.   Nor does he allege that Amazon violated

any New Jersey or federal statute, or breached any supposed

duty, in its treatment of him.

     Defendant presents perhaps the most charitable

interpretation of Plaintiff’s position: that Amazon HR’s failure

to address Mr. Missouri’s complaint regarding shift allocation

in a timeframe and with an outcome satisfactory to him

constituted a breach of an implied pseudo-contractual obligation

created by the terms of the Amazon Employee Manual.    Endorsing

this interpretation, however, would require the Court to ignore

Plaintiff’s repeated and explicit disavowal of this theory of

the case.   Additionally, the Court finds Defendant’s analysis of

such a claim’s lack of viability compelling given the set of


                                 9
facts alleged in the Complaint.

       b. Whether the Court Should Dismiss With Prejudice

     Defendant requests that the Court dismiss Plaintiff’s

Complaint with prejudice, and cites Jackson v. Division of

Developmental Disabilities, 394 F. App’x 950 (3d Cir. 2010), for

the proposition that dismissal with prejudice is proper in

circumstances where allowing a pro se plaintiff to amend would

be futile.   Defendant argues that Mr. Missouri’s Complaint

should be similarly handled.

     Jackson may be distinguished from Mr. Missouri’s situation,

however, by the sheer volume of materials submitted by the

plaintiff that the district court had at its disposal.   The

Circuit Court’s rationale is compelling:

          Ordinarily, a plaintiff must be given leave to
     amend before his or her complaint is dismissed with
     prejudice on that basis.     See Phillips v. County of
     Allegheny, 515 F.3d 224, 235 (3d Cir. 2008). In this
     case, however, we have the benefit of the 106 letters
     that Jackson sent the District Court (as well as the
     over 50 letters that he has sent this Court during the
     pendency of his appeal). Regardless of whether these
     letters were properly filed with the District Court or
     with ours, they have given Jackson ample opportunity to
     elaborate on his claims. Like his complaint, however,
     they contain nothing suggesting that the DDD has engaged
     in actionable conduct. Thus, we are satisfied that any
     amendment of Jackson’s complaint would be futile.

Jackson, 394 F. App’x at 952 (emphases added).

The District Court in Jackson had at its disposal, in addition

to Jackson’s initial Complaint and his response to Defendant’s


                                  10
Motion to Dismiss, a veritable cornucopia of correspondence from

the Plaintiff regarding his claims.    Here, by contrast, the

Court has at hand only Mr. Missouri’s initial Complaint and his

Opposition to Defendant’s Motion.   The Court does not have at

the ready so much material from Mr. Missouri as to overcome the

Circuit’s reminder that “ordinarily” the pro se plaintiff “must

be given leave to amend” prior to a dismissal with prejudice.

                           CONCLUSION

     For the reasons stated in this Opinion, this Court will

grant Defendant’s Motion to Dismiss, dismiss the Complaint

without prejudice, and grant Plaintiff leave to amend his

Complaint and re-file within thirty days.

     An appropriate Order will be entered.



Dated: January 24, 2020               s/Renée Marie Bumb
                                      RENÉE MARIE BUMB
                                      UNITED STATES DISTRICT JUDGE




                               11
